DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi (US 2009/0137718) with evidence provided by Masumoto (US 2007/0037915).
Regarding claim 1, Hirabayashi teaches a rubber composition for a tire tread (Abstract).  The rubber composition contains 100 phr of a diene rubber mixture which contains natural rubber and 25 % of a butadiene rubber (Example 5).  It contains 60 % by mass of a styrene-butadiene rubber (Example 5).  Hirabayashi teaches that the SBR is SBR1502 ([0032]) and as evidenced by Masumoto in paragraph ([0032]) is an emulsion polymerized SBR with a styrene content of 24 %. It contains 70 phr of a carbon black with no other fillers (Example 1) as well as 15 phr of an oil.  The carbon black has a nitrogen specific surface area of 142 m2/g ([0035]).  The ratio of NR/BR is calculated to be 15/25 = 0.6.  

    PNG
    media_image1.png
    313
    659
    media_image1.png
    Greyscale

	Regarding claim 4, Hirabayashi teaches a pneumatic tire for use in passenger cars ([0055]) using the rubber composition of claim 1. 
Response to Arguments
The rejections set forth in paragraphs 7 and 8 of the office action mailed on December 15, 2021 using the prior art Muller, Stubblefield and Kamada are no longer presented.  Therefore, arguments regarding those rejections have been considered and rendered moot by the above currently presented grounds of rejection. 
Applicant's arguments filed regarding Hirabayashi have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Hirabayashi teaches that the preferred carbon black ranges has a specific surface area which ranges from 60 to 120 m2/g which is outside the claimed range of 130 to 180 m2/g.
Examiner’s response:  The examiner acknowledges this teaching in the specification which should indicate that all the examples in Hirabayashi have carbon blacks with surface areas which would be outside the claimed range, however, Hirabayashi has an Example 5 which uses a carbon black with a specific surface area of 142 m2/g ([0035) and appears to meet all the other limitations of the claimed invention. Because it is clearly exemplified, it is an anticipatory rejection and is set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764